DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 7/20/2022 have been entered.
Per the 7/20/2022 amendment:
Claims 1 and 10-11 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Page 9 of Remarks, filed 07/20/2022, with respect to the rejections of Claims 1 and 10 have been fully considered and are persuasive.  The rejections of Claims 1 and 10 have been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “wherein the determined third system feature is an intersection of the second system feature and the first system feature”, overcomes previously cited prior art by reciting a step not found in the prior art. The previous action used Network Functions (NFs) of a slice to read on “system feature” as claimed in the instant invention. The prior art of record teaches first, second and third NFs, but they do not disclose that the third NF performs the functions of the first and second NF as described in the amended language. Further, the prior art does not disclose receiving a request with a first system feature, and sending a third system feature after determining that the system feature is able to perform the functions of the requested first system feature in addition to a second system feature. An updated search provided no new art that would read upon the amended claim, and as such Claim 1 is in condition for allowance. Claim 10 has been amended to recited substantially similar limitations and is in condition for allowance for the same reason.
	Claim 11 was previously objected for depending upon a rejected claim, but it was indicated that it would be allowable if rewritten in independent form. Applicant has elected to do so, and as such Claim 11 is also in condition for allowance for reasons described in the previous action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412